DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on August 12, 2022 for application 17/127,772.  Claims 1, 6-7, 13-14, and 20 were amended, claims 2, 8, and 15 were cancelled, and claims 1, 3-7, 9-14, and 16-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on August 12, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to claims 1, 6-7, 13-14, and 20 that relates to the typographical errors of “filed” and “where in,” the amendments to the claims remedies the issue and the corresponding objections are withdrawn.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to claims 2, 8, and 15 that relates to “a public interface” and the semi-colon, the cancellation of the claims renders the objections moot and the corresponding objections are withdrawn.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the § 112(b) of claims 2, 8, and 15, the cancellation of the claims renders the rejections moot and the corresponding rejections are withdrawn,
Regarding the Applicant’s response at pages 8-12 of the Remarks that concerns the § 103 rejections of the independent claims 1, 7, and 14, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search.  The Examiner now concludes that the independent claims are patentable over the prior art, and the corresponding § 103 rejections of the pending claims are withdrawn.
Allowable Subject Matter
Claims 1, 3-7, 9-14, and 16-20 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are “Gluck” (US 2021/326446) and “Cao” (US 2021/0326446).  Gluck discloses a method and system to conduct a dynamic analysis of an application data flow by injecting bytecode to get a parameter from an untrusted data source, storing the parameter as a tainted data object, and creating a source tracking object for the tainted object.  Cao discloses a vulnerability detection method involving the addition of a taint marking operation into running information of a target object and obtaining the target running information, which includes replacing byte code instructions of the key calling points with the taint marking operation to obtain the target running information.
What is missing from the prior art is a method, system, and memory device for tracking tainted data flows, which possesses the following characteristics.  Instances of an original data class are replaced with instances of a taint aware class in a bytecode of an application.  The taint-aware class comprises a payload field to store objects of the original data class, and a metadata field to store tainting information that is respectively assigned to the objects of the original data class.  The metadata field comprises a binary string where each bit of the binary string comprises an indication of whether a corresponding character of at least one of the objects is potentially damaging.  The taint-aware class further comprises a method to: access the metadata field, and proxy a corresponding method of the original data class to access the payload field.  In response to a call during an execution of the application in a runtime environment, the method of the taint aware class manages the content of the metadata field, and calls the corresponding method of the original data class to manage the content of the payload field.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claims 1, 7, and 14.  Therefore, claims 1, 7, and 14 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1, 7, and 14 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491